Citation Nr: 1329276	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  09-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky 
Regional Office (RO). 

The Veteran testified in March 2011 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  

In a May 2011 decision the Board denied the Veteran's 
application to reopen the claim for service connection for 
an acquired psychiatric disability.  The Veteran appealed 
the May 2011 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in January 2012, the Court vacated the May 
2011 Board decision and remanded the case to the Board for 
readjudication consistent with the Court's decision.  

The claim of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an 
acquired psychiatric disorder was first denied by the RO in 
February 1989 on the bases that the Veteran was not 
currently suffering from an acquired psychiatric disorder 
and that there was no evidence that he suffered from such a 
disorder during his active service.  He did not perfect an 
appeal of this decision. 

2.  In a January 2006 rating decision the RO declined to 
reopen the Veteran's claim for service connection for an 
acquired psychiatric disorder on the basis that the evidence 
submitted by the Veteran did not establish that his 
condition was incurred in or aggravated by his active 
service; after the Veteran was notified of the adverse 
decision and of his right to appeal, he did not appeal, and 
no new evidence pertinent to the basis of the denial of that 
claim was received by VA within one year from the date that 
the RO mailed notice of the determination to the Veteran. 

3.  The evidence received since the January 2006 rating 
decision that declined to reopen the Veteran's claim for 
service connection for an acquired psychiatric disorder is 
not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the Veteran's claim. 


CONCLUSION OF LAW

1.  The prior RO decisions of February 1989 and January 2006 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  Evidence received since the January 2006 rating decision 
is new and material; the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands for further 
development the Veteran's claim of service connection for an 
acquired psychiatric disorder, the only matter herein 
decided.  As such, no discussion of VA's duty to notify and 
assist is necessary. 

The Veteran first sought service connection for a nervous 
disorder, to include posttraumatic stress disorder (PTSD) - 
in an October 1988 claim.  The RO denied his claim in a 
February 1989 rating decision.  The RO based its decisions 
on the fact that there was no evidence of the Veteran 
suffered from a psychiatric disorder in service, and that 
there was no evidence that he was currently suffering from 
PTSD.  The Veteran filed a Notice of Disagreement with this 
decision, and the RO issued a Statement of the Case in May 
1989.  In a June 1989 Decision Review Officer hearing, the 
Veteran stated that while he sought service connection for a 
nervous condition, he used the term to refer to nerves in 
his back and did not intend for it to apply to an acquired 
psychiatric disorder.  His statement, combined with the fact 
that the Veteran never perfected an appeal of this rating 
decision with a substantive appeal, leads the Board to 
conclude that the Veteran had withdrawn any appeal he had 
made.  Accordingly, the February 1989 decision became final.  
38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

The Veteran filed another claim for service connection for 
an acquired psychiatric disorder in February 2005; 
specifically, he sought service connection for an adjustment 
disorder with depression secondary to the pain from his 
service-connected back condition.  At the time, VA treatment 
records from 1999 to 2002 contained treatment for an 
acquired psychiatric disorder, to include adjustment 
disorder, mood disorder, generalized anxiety disorder, major 
depressive disorder and PTSD.  Also noted were personality 
disorders and substance abuse disorders.  

The RO acknowledged that the Veteran had submitted evidence 
of a current  psychiatric disorder, as well as his claim 
that his disorder was secondary to his service-connected 
back condition.  Accordingly, the RO had the Veteran undergo 
a VA examination in October 2005.  The examiner diagnosed 
depressive disorder not otherwise specified, alcohol abuse, 
and cannabis abuse.  The examiner opined that the Veteran's 
psychiatric conditions were not caused by or exacerbated by 
the Veteran's service-connected back condition.  In its 
January 2006 rating decision, the RO thus concluded that the 
Veteran had not submitted new and material evidence, as 
there was no evidence that his psychiatric condition was 
incurred in or aggravated by his active service.  The 
Veteran filed a Notice of Disagreement with this decision in 
March 2006, however, he did not perfect an appeal and the 
January 2006 rating became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also 
Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  
This decision also served as a denial of any previous claim 
of service connection for an acquired psychiatric disorder 
that may have been pending prior to January 2006.  See 
Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008) 
(holding that later adjudication of an identical or related 
claim can resolve an earlier pending claim if the later 
decision provides sufficient notice to the claimant that the 
pending claim has been finally adjudicated). 

The Veteran filed the current application to reopen his 
claim for service connection for an acquired psychiatric 
disorder in September 2008.  The RO issued a rating decision 
in January 2009 that declined to reopen the Veteran's claim, 
finding that he had not submitted new and material evidence.  
The Veteran filed a Notice of Disagreement in January 2009, 
and the RO issued a Statement of the Case in August 2009.  
The Veteran filed a timely Substantive Appeal and requested 
the opportunity to testify before a member of the Board in a 
Travel Board hearing.  That hearing was held in March 2011. 

To reopen a previously denied service connection claim 
requires new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that when determining whether the submitted evidence 
meets the definition of new and material evidence, VA must 
consider whether the new evidence could, if the claim were 
reopened, reasonably result in substantiation of the claim.  
Id. at 118.  Thus, pursuant to Shade, evidence is new if it 
has not been previously submitted to agency decisionmakers 
and is material if, when considered with the evidence of 
record, it would at least trigger VA's duty to assist by 
providing a medical opinion, which might raise a reasonable 
possibility of substantiating the claim.  Id.   

Since the Veteran's previous final denial, the new evidence 
includes statements and testimony from the Veteran 
expressing his belief that his psychiatric condition was 
secondary to his service-connected back condition, to 
include by aggravation.  He also contended that he almost 
suffered a nervous breakdown while on active service and 
related onset of psychiatric symptoms in service.  Also of 
record are VA treatment records.  A November 2008 VA 
treatment record contained a diagnosis of depressive 
disorder, not otherwise specified, which was associated with 
physical disorders and other conditions,  including chronic 
back pain.  The clinician noted the Veteran's report of 
onset of depression in service, along with his reports of 
substance abuse during  service as a means of coping with 
his psychiatric symptoms.  Reportedly, the condition 
progressed throughout the years.  While September 2008 and 
March 2009 PTSD screening were considered negative, in March 
2010 the Veteran's PTSD screening was positive.  VA 
treatment records after November 2009 reflect that PTSD, 
depressive disorder, polysubstance abuse, a personality 
disorder, and chronic back pain, are active problems for the 
Veteran.  

This evidence is new since it was not of record in 2006 and 
material as it relates to an unestablished fact necessary to 
substantiate the claim for service connection for an 
acquired psychiatric disorder; namely, evidence (testimony) 
of in-service incurrence of a psychiatric disorder or as due 
to a service-connected disability, along with currently 
diagnosed psychiatric conditions, to include PTSD and 
depressive disorder.  VA treatment records that contain a 
medical history of onset of the condition during active 
duty, albeit as reported by the Veteran, are sufficient to 
reopen the claim, because that evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and together with previously 
considered evidence of record, raises a reasonable 
possibility of substantiating the claim.  The Veteran's 
testimony, VA treatment records, diagnoses, and medical 
evidence that etiologically relate onset of the current 
psychiatric disorder to service or the service-connected 
back disorder, are presumed credible for the purpose of 
determining whether the evidence is material.  Justus, 3 
Vet. App. at 512-13.  New and material evidence having been 
presented, the claim is reopened.  38 C.F.R. § 3.156(a); see 
also Shade. 


ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for an 
acquired psychiatric disorder is granted and, to that extent 
only, the appeal is granted.


REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disability, the Board finds that 
additional development is required prior to readjudication. 

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  He offers 
that he has PTSD due to track vehicle accidents in service, 
including one where 3 friends were lost.  He contends 
depressive disorder is secondary to his service connected 
back disorder and/or in any case, his psychiatric symptoms 
began in service, and have continued since that time.  

To the extent that VA treatment records document a diagnosis 
of PTSD, none explicitly show the diagnosis in accordance 
with DSM-IV criteria.  As such, the Veteran should undergo 
examination, and a medical nexus opinion be obtained.  

Also, as the Veteran receives medical care through VA, 
relevant ongoing medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit 
lay statements from himself and from 
individuals that have first-hand 
knowledge, and/or were contemporaneously 
informed of his claimed psychiatric 
disability and the onset, chronicity 
and/or relationship between his 
psychiatric disorder and a service-
connected disability, to include the back 
disorder and bilateral pes planus.  The 
Veteran should be provided a reasonable 
amount of time to submit this lay 
evidence. 

2.  Obtain, either electronically or 
physically, all records of psychiatric 
treatment received at the VAMC dated since 
August 2010.  All attempts to obtain these 
records must be documented in the claims 
file.

3.  Then schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, and etiology of any acquired 
psychiatric disorder found to be present.  
All indicated studies should be performed, 
and all findings should be reported in 
detail on the examination report.  The 
claims file should be made available to 
and reviewed by the examiner.  

If a diagnosis of PTSD is warranted, the 
stressor/s upon which it is based should 
be clearly set forth.  

If a diagnosis of PTSD is not warranted, 
the DSM-IV criteria not met should be 
specified.  

For any currently diagnosed psychiatric 
disorder, other than PTSD, the examiner 
should opine whether it is at least as 
likely as not that it was caused, or 
aggravated (increased in severity beyond 
its natural progression) by any of the 
service connected disabilities (which are 
lumbar spine disorder, and pes planus.)  

Lastly, the examiner should opine whether 
any current psychiatric disorder had its 
onset in service.  

A complete rationale for all findings and 
conclusions should be set forth in the 
report.  The examiner is requested to cite 
to the relevant evidence in providing the 
opinions.  

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, after which the case should be 
returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


